Citation Nr: 0306156	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the right forearm, Muscle Group IX, the 
major extremity, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left thigh, Muscle Group XV, 
currently rated as 40 percent disabling.

(The issue of whether the veteran's daughter became 
permanently incapable of self-support at the age of 18 is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  

A review of a November 2002 rating action reflects that the 
RO increased the 10 percent rating in effect for the 
residuals of injury to Muscle Group XV to 40 percent 
disabling, based on limitation of extension of the right knee 
under Diagnostic Code 5261.  

The Board remanded this matter to the RO in December 2000 for 
additional development.  The RO complied with the 
instructions on remand and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The residuals of the gunshot wound to Muscle Group IX, 
the right forearm, the major extremity, are productive of 
severe impairment.  

2.  The residuals of the gunshot wound to Muscle Group XV, 
the left thigh, results in the equivalent of limitation of 
extension of the left knee to 30 degrees.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 30 percent for the residuals of gunshot wound to 
the right forearm, Muscle Group IX, the major extremity, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 5309 (2002).

2.  The schedular criteria for a disability evaluation in 
excess of 40 percent for the residuals of gunshot wound to 
the left thigh, Muscle Group XV, have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5315, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claims including the requirements of the VCAA, to include 
what evidence the VA would obtain.  The November 2002 
supplemental statement of the case informed the veteran of 
the contents of the VCAA.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The Board 
remanded this case in December 2000 for additional 
development including VA examination and opinion.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

Service medical records relate that in March  1945, the 
veteran was hospitalized after sustaining a gunshot wound to 
the right wrist and left thigh.  A fellow serviceman's gun 
accidentally discharged while he was sitting next to the 
veteran.  The wounds were debrided and a foreign body was 
removed from the left thigh.  He was discharged from the 
hospital in April 1945.  The wounds were entirely healed The 
diagnoses were perforating gunshot wound -dorsal surface of 
the right wrist with entry medial and exit lateral, moderate; 
and, penetrating gunshot wound left thigh, lower 1/3-medial 
surface, secondary to above, moderate.  

A February 1948 rating action granted service connection for 
moderate wound to Muscle Group IX and moderate wound to 
Muscle Group XV.  The RO assigned disability evaluations of 
20 and 10 percent, respectively.

A report of a May 1948 VA examination noted two faint 1/2 and 
3/4-inch scars on the dorsal aspect of the right wrist.  The 
examiner indicated that they were hardly noticeable and 
asymptomatic.  There was a 2 x 1-inch penetrating gunshot 
wound scar on the medial aspect of the lower 1/3 of the left 
thigh.  It was well-healed, slightly depressed, non-adherent 
and non-tender.  There was muscle damage to the muscles of 
adductor Group XV.  There was no functional impairment.  On 
the posterior aspect of the left lower thigh was a 2-inch 
postoperative scar that resulted from the removal of the 
bullet.  The scar was completely asymptomatic.  

The veteran was treated at VA and private facilities from 
1996 to 1998 for several problems, including left knee 
complaints.  April 1997 VA x-rays showed left knee 
osteoarthritis.

At VA examination was conducted in July 1998, the veteran 
reported his medical history indicating that he sustained a 
grazing type wound to the right wrist, which did not hit any 
bone or nerves.  He also received a wound to the left thigh 
which did not hit the hamstring, bone or nerve.  Currently, 
he had bilateral knee arthritis and poor circulation to the 
left leg.  His symptoms included pain on activity.  He 
indicated that he did not experience left upper leg flare-ups 
as it was constantly aggravated.  

Examination of the wrist revealed no significant limitation 
especially compared to the left wrist.  The range of motion 
bilaterally, was 60 degrees of dorsiflexion, 70 degrees of 
palmar flexion, 40 degrees of ulnar deviation, and 15 degrees 
of radial deviation.  Radiographic studies of the right wrist 
revealed minimal degenerative arthritis, which the 
radiologist felt was age related.

Examination of the left posterior thigh revealed a 5-
centimeter (cm.) entry wound scar located on the midlateral 
aspect of the mid-left thigh and a 3-cm.-exit wound scar 
located on the posterior aspect of the mid-left thigh.  There 
was evidence of muscle evulsion in the area of the mid-left 
thigh but examination of the muscle group did not reveal any 
significant deficit in strength.  The scar was not tender and 
there was no tendon damage, bone, joint or nerve damage.  
Bilateral knee X-rays noted narrowing of the joint spaces 
with osteophytes, which indicated moderate degenerative 
arthritis.  The diagnoses were generalized osteoarthritis 
more likely secondary to age and left hamstring muscle injury 
secondary to gunshot wound in 1945; hamstring muscle group 
revealed good strength.  

VA outpatient records dated in from 2000 to 2002 show that 
the veteran received treatment for continued complaints of 
knee pain.  He was given literature regarding total knee 
replacement. 

On VA examination in October 2002, the veteran complained of 
pain, stiffness, weakness and swelling of the right wrist and 
left thigh.  He also reported fatigability, giving away and 
lack of endurance secondary to pain.  The pain was described 
as constant, which was intensified by normal everyday 
activity and weather change.  He was only able to walk less 
than 40 feet without leg pain.   The veteran was noted to be 
right-hand dominant.  He walked with a cane and had an 
antalgic gait secondary to knee pain.  In regard to the right 
wrist, he had problems involving movements involving 
grasping, gripping, twisting and writing.   

On examination, there was noticeable pain and limitation of 
function.  There was muscle tenderness of the wrist, thigh 
and forearm with swelling over the forearm.  The examiner 
reported the actual range of motion of the right wrist and 
forearm along with the normal range of motion as following; 
0-80 degrees of supination (normal as 0-85 degrees); 0-85 
degrees of pronation (normal as 0-85 degrees); 0-40 degrees 
of wrist flexion (normal as 0-70 degrees); 0-30 degrees of 
wrist extension (normal as 0-80 degrees); 0-15 degrees of 
wrist radial deviation (normal as 0-20 degrees); 0-25 degrees 
of ulnar deviation (normal as 0-45 degrees).  

The physician noted that examination of the left leg revealed 
a suggestion of swelling but no real effusion.  There was 0-
80 degrees of left knee motion.  The examiner considered 
0-140 degrees of motion as normal.  The left knee lacked 
20 degrees of extension.  The Lachman's test was1+ and the 
McMurray's sign was positive.  Along the bilateral joint 
lines there was valgus and varus instability 0-1+ at 
0 degrees and 1+ at 30 degrees of flexion.  The neurological 
examination of the upper and lower extremities was normal.  
The vascular status appeared to be normal.  There was 
tenderness at the site of the entry wound.  X-ray revealed no 
wrist abnormalities, but there was a 3-mellimeter metallic 
foreign body in the posterior distal part of the forearm, 
approximately 4.5-centimeter proximal to the wrist.  There 
was no vascular calcification.  Examination of the left knee 
revealed prominent arthritis with several loose bodies in the 
suprapatellar pouch and intercondylar notch.  The diagnostic 
impression was left knee degenerative arthritis and right 
wrist retained shrapnel involving the forearm and wrist.  The 
examiner opined that it was likely that the current loss of 
function of the right wrist and left knee was directly 
attributable to his gunshot wounds.  

A November 2002 rating action increased the 20 percent 
disability evaluation in effect for the residuals of a 
gunshot to Muscle Group IX to 30 percent disabling.  The RO 
also increased the 10 percent rating in effect for the 
residuals of injury to  Muscle Group XV to 40 percent 
disabling.  At that time the RO assigned the rating based on 
limitation of extension of the right knee under Diagnostic 
Code 5261.   

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes. 38 C.F.R. § 4.27 (2002).

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.  

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization. The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  

Objective findings show extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the muscle. Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function. An X-ray may show minute 
multiple scattered foreign bodies. Palpation of the muscles 
shows moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area. 38 
C.F.R. § 4.56(d)(4) (2002).

An open comminuted fracture with muscle and tendon damage 
will be rated as a severe injury of the muscle groups 
involved unless, for locations such as in the wrist or over 
the tibia, the evidence established that the muscle damage is 
minimal.  A through-and-through injury of muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  See 38 C.F.R. §§ 4.50, 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

The Board must discuss the impact of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, pain on 
motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  These include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); impaired ability to execute 
skilled movements smoothly; and swelling, deformity or 
atrophy of disuse.  If the veteran experiences any of these 
factors, the Board is to discuss whether any of these factors 
entitle the veteran to a compensable rating under any of the 
diagnostic codes in the rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45. 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

Increased rating for right wrist

The RO has assigned a 30 percent rating for injury to Muscle 
Group IX, the major extremity.  Muscle Group IX involves the 
muscles for the forearm which act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Intrinsic muscles of the 
hand include the thenar eminence; short flexor opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei.  38 C.F.R. 
Part 4, Diagnostic Code 5309.

Under Diagnostic Code 5309 10 percent rating will be assigned 
for moderate muscle injury.  A 20 percent evaluation is 
warranted where the injury is moderately severe.  The 
30 percent evaluation currently assigned encompasses severe 
injury.  38 C.F.R. Part 4, Diagnostic Code 5309.  This is the 
highest evaluation assignable for muscle injury to Muscle 
Group IX.

Diagnostic Code 5215, provides for the evaluation of 
limitation of motion of the wrist.  When limitation of motion 
of the wrist (major or minor) is less than 15 degrees of 
dorsiflexion or palmar flexion limited in line with the 
forearm warrants a 10 percent evaluation.  This is the 
highest rating permitted under this Diagnostic Code.

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees.  Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees. 38 C.F.R. 4.71, Plate I (2001).

Diagnostic Code 5214 provides for the evaluation of ankylosis 
of the wrist.  When there is wrist ankylosis, in the major 
extremity, and the ankylosis is favorable in 20 to 30 degrees 
dorsiflexion, a 30 percent rating is assignable.  When the 
ankylosis is in any other position except favorable, in the 
major extremity, a 40 percent rating is assignable.

The recent VA examination showed that the veteran is 
experiencing significant problems with his right forearm and 
wrist, to include pain, weakness, difficulty grasping, 
limitation of function, muscle tenderness of the wrist, and 
forearm with swelling over the forearm, and a retained 
fragment.  However, x-rays showed no other abnormality.  
Additionally, range of motion of the wrist does not satisfy 
the criteria for a compensable rating and the examination 
showed no evidence of ankylosis of the right wrist.   The 
Board finds that veteran's complaints and symptoms are 
included in the current evaluation which contemplates severe 
muscle injury and is the highest rating permitted under this 
Diagnostic Code.  

Furthermore, the Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's residuals 
of the shell fragment wound to the right forearm has resulted 
in a marked interference with his employment not contemplated 
in the 30 percent rating or necessitated frequent 
hospitalizations so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2001) are not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

Increased rating for left thigh

The RO has rated the veteran's left thigh disability under 
Diagnostic Codes 5315-5261.  The Schedule characterizes 
injuries to Muscle Group XV (Function: Adduction of hip (1, 
2, 3, 4); flexion of knee (4).) Mesial thigh group: (1) 
Adductor longus; (2) adductor brevis; (3) adductor magnus; 
(4) gracilis.  Under Diagnostic Code 5315, a 10 percent 
rating is warranted for moderate muscle injuries.  A 20 
percent rating is warranted for moderately severe muscle 
injuries.  Finally, a maximum 30 percent rating is warranted 
for severe muscle injuries.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, 
Plate II.

The recent VA examination showed that the veteran reported 
pain, stiffness, weakness and swelling of the left thigh.  
The examination showed tenderness at the entry site of the 
missile but no definite swelling.  There was no evidence of 
painful scars.  There was some limitation of flexion of the 
knee.  The VA examination also showed significant limitation 
of extension of the knee with 20 degrees of extension 
lacking.  These findings do not show that the criteria for a 
rating in excess of 40 percent under the pertinent diagnostic 
codes have been met.

The limitation of extension of the knee of 20 degrees 
warrants a 30 percent rating under Diagnostic Code 5261.  The 
RO has added an additional 10 percent for functional 
impairment under the Deluca case.  The Board finds that the 
functional impairment cause by the pain as contemplated in 
the Deluca case is included in the current 40 percent rating.  


ORDER

An increased rating for the residuals of a gunshot wound to 
the right forearm, Muscle Group IX, the major extremity, is 
denied.

An increased rating for the residuals of gunshot wound to the 
left thigh, Muscle Group XV, is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

